Citation Nr: 1643126	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral foot condition, status post osteotomy. 

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity myeralgia paresthetica, lateral nerve cutaneous nerve neuropathy (previously rated as sciatica with decreased sensation left lower extremity).  

3.  Entitlement to service connection for a left hip condition.   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from October 1969 to October 1971 and from July 1974 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of the Veterans Affairs (VA) Regional Office in Denver, Colorado. 

While a Board hearing was scheduled for September 2015, the record indicates that the Veteran cancelled the hearing.  

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

In an August 2016 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that he was withdrawing the issues currently on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 10 percent for bilateral foot condition, status post osteotomy, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity myeralgia paresthetica, lateral nerve cutaneous nerve neuropathy (previously rated as sciatica with decreased sensation left lower extremity), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a left hip condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's representative submitted a statement, received in August 2016, indicating that the Veteran wished to withdraw all issues currently on appeal.  The Veteran also submitted a written statement, received in August 2016, expressing his desire to withdraw issues pertinent to "sciatic nerve, bilateral foot, and left hip."  As the Veteran has withdrawn his appeals as to these issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal regarding the issue of entitlement to a rating in excess of 10 percent for bilateral foot condition, status post osteotomy, is dismissed.   

The appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity myeralgia paresthetica, lateral nerve cutaneous nerve neuropathy, is dismissed.   

The appeal regarding the issue of entitlement to service connection for a left hip condition is dismissed.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


